Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8 and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) calculating a single Shannon IE score of the individual based on the intensity distribution. This judicial exception is not integrated into a practical application because the method is directed to using a naturally occurring correlation between a calculation (entropy) and the intensity distribution, and the  data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reason. 
See MPEP 2106 explaining the Alice/Mayo two-part test. Examiner finds that in applying this two-part test, Applicant's claims, which recites known limitations (taught by Johnston), plus a natural law or phenomenon (Shannon entropy), is not directed to a patentable subject matter because it is directed to a natural phenomenon without reciting anything significantly more since all the steps are already known and taught by Johnston.
See MPEP 2106, an excerpt of which is provided below: "The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. See Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test, is discussed in further detail in subsection III, below. The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). Id. If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Id. citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)." 
Because Applicant's claims are directed to a natural law (Shannon's entropy, see Applicant's preamble and step (d) in the body of the claims) and recite only known steps (shown by Johnston as discussed above and in the grounds for rejection), Applicant's claims are directed to a judicial exception (a natural phenomenon), and the claims do not recite additional elements that amount to significantly more than the judicial exception (since they recite only known steps, as shown by Johnston.) Thus, Examiner advises that all of Applicant's claims fail to meet the requirements of 35 USC 101 (i.e., are not patent eligible) for the reasons set forth above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150241420 (hereinafter “Johnston”) in view of US 20150098641 (hereinafter “Byers”) and further in view of Walt (US 20110195852).
Applicant’s claim 1 recites a method of determining a Shannon immune entropy (IE) score of an individual, the method comprising:
contacting a physiological sample with an array platform comprising at least 104 and 108 peptides of random sequences, wherein each peptide is 6-20 amino acids long and is operably linked to a solid substrate having an area of about 0.5 cm2 to 2.5 cm2 to form a sample-coated array platform,
contacting the sample-coated array platform with a labeled binding agent that binds to the sample, and
measuring an intensity distribution of the label.
Johnston discloses the following, which are relevant to Applicant’s claims.
“Any suitable peptide array can be used on which the peptides are immobilized to a substrate.  In some embodiments, the array comprises between 500-1,000,000 peptides; between 500-500,000 peptides; between 500-250,000 peptides; between 500-100,000 peptides; between 500-50,000 peptides; or between 500-10,000 peptides.  In some embodiments, the peptides are 8-35, 12-35, 15-25, 10-30, or 9-25 amino acids in length.  In some embodiments, the amino acid sequences of the peptides are randomly selected.”  Paragraph 0036 (emphasis added).
“[A]ny suitable detection technique can be used in the methods of the invention detecting binding of antibodies in the sera to peptides on the array to generate a disease immune profile; In one embodiment, any type of detectable label can be used to label peptides on the array, including but not limited to radioisotope labels, fluorescent labels, luminescent labels, and electrochemical labels (i.e.: ligand labels with different electrode mid-point potential, where detection comprises detecting electric potential of the label).  Alternatively, bound antibodies can be detected, for example, using a detectably labeled secondary antibody. Paragraph 0042 (emphasis added).
 “Arrays consisting of peptides corresponding to human protein sequences can be directly aligned with the epitope in the corresponding protein.  Random peptide arrays and non-random or pseudo-random peptide arrays can be used to identify and align peptide sequences to human proteins.  In comparing disease to non-disease samples, a large number of peptides that bind more antibody in the non-disease than the disease samples can be identified.” Paragraph 0046.
 “Third, use of random sequence peptides enables the diversity of the antibody repertoire to be matched by an unbiased, comprehensive library of ligands to screen.  Random-sequence peptides can be used in phage display libraries, but they carry biases and are not in an unordered, poorly controlled format.  Since random peptide sequences have no constraints and no intentional homology to biological space, the microarrays contain sparse but very broad coverage of sequence space.  Normal, mutated, post-translationally modified, and mimetic epitopes corresponding to any disease or organism can be screened on the same microarray.  Recent publications in the field have used 10,000 unique random-sequence 20-mer peptides to characterize a multitude of disease states… Autoreactive antibodies raised by self derived de novo peptides can identify unrelated antigens on protein microarrays…” Paragraph 0060 (emphasis added).
“ The complexity of a mammalian immune system is staggering and therefore so is the information content.  As immunologists explore the immunome there is growing consensus that the antibody repertoire, capable of >1010 different molecular species, is a dynamic database of past, current, and even prodromic perturbations to an individual's health status.  Third, use of random sequence peptides enables the diversity of the antibody repertoire to be matched by an unbiased, comprehensive library of ligands to screen.  Random-sequence peptides can be used in phage display libraries, but they carry biases and are not in an unordered, poorly controlled format.  Since random peptide sequences have no constraints and no intentional homology to biological space, the microarrays contain sparse but very broad coverage of sequence space.” Paragraph 0064 (emphasis added).
 “In addition to the affinity of an antibody's paratope for the ligand, binding strength can be influenced by the concentration of the antibody species in serum.  Unlike phage display, immunosignaturing can quantitatively measure the product of these parameters, and can do so with a very large dynamic range…” Paragraph 0069.
“Scientists used this capability to examine the binding of high affinity monoclonal antibodies to the immunosignaturing microarrays.  They found that a single monoclonal recognized hundreds of random sequences, and the varying strengths of these unique binding reactions could be measured and compared…  Curiously, many of these off-target mimotope interactions had higher binding than the cognate epitope.  Although the corresponding solution-phase binding of these interactions is low, the way the immunosignaturing microarray is constructed enhances these interactions.  This immunological phenomenon of off-target antibody binding to the immunosignaturing microarray is central to the technology.” Paragraph 0070 (emphasis added).
“Another important observation is the greater sensitivity of immunosignaturing for the detection of low affinity interactions than either phage display or ELISA-based assays…  The high sensitivity is a consequence of the high density of peptides on the slide surface and has been called the "immunosignaturing effect".  This has been established by printing and testing different spatial arrangements of peptides on the functionalized glass surface.  If arrays are printed such that peptides are spaced about 9 to about 12 nm apart, cognate epitopes compete for antibodies more favorably than the off-target random peptides (with the exception of very strong mimotopes).” Paragraph 0071 (emphasis added).
“We commonly space peptides 1-2 nm apart on average but observe the off-target binding with peptides spaced 3-4 nm apart.  If the peptides are spaced from about 1 to about 1.5 nm apart, then an increase in off-target binding is observed.  Tightly packed peptides appear to trap antibodies through avidity and rapid rebinding.  This concept has been shown to be extremely reproducible, and is illustrated in FIG. 11…While the sequences of the peptides are entirely random, their off-target captures of antibody are clearly not; rather, the patterns of sera binding to the array are remarkably coherent.  An early concern relative to this technology was that the large diversity of antibody species in any serum sample might lead to overlapping binding competitions resulting in a flat, uninformative field of intensities.  The data have not borne this out.  In fact even a purified monoclonal antibody diluted into serum retains its distinct reactivity pattern with little to no loss of binding...” Paragraph 0072 (emphasis added).
“Binding interactions can also be detected using a secondary detection reagent, such as an antibody.  For example, binding of antibodies in a sample to an array can be detected using a secondary antibody specific for the isotype of an antibody (e.g., IgG (including any of the subtypes, such as IgG1, IgG2, IgG3 and IgG4), IgA, IgM).  The secondary antibody is usually labeled and can bind to all antibodies in the sample being analyzed of a particular isotype.  Different secondary antibodies can be used having different isotype specificities.  Although there is often substantial overlap in compounds bound by antibodies of different isotypes in the same sample, there are also differences in profile.” Paragraph 0111. 
“Binding interactions can also be detected using label-free methods, such as surface plasmon resonance (SPR) and mass spectrometry…”Paragraph 0112.
 “An antibody based method of detection, such as an enzyme-linked immunosorbent assay (ELISA) method can be used to detect a pattern of binding to an array of the invention.  For example, a secondary antibody that detects a particular isotype of an immunoglobulin, for example the IgM isotype, can be used to detect a binding pattern of a plurality of IgM antibodies from a complex biological sample of a subject to an array.  The secondary antibody can be, for example conjugated to a detectable label, such as a fluorescent moiety or a radioactive label.” Paragraph 0114.
Regarding Applicant’s claim 1, Johnston discloses a method of a Shannon immune entropy (IE), in an individual, or measuring the immune health of a subject or population by quantifying the diversity, organization and disorder of the antibodies in the subject, the method comprising:
contacting a physiological sample with an array platform comprising at least 104 and 108 peptides of random sequences (see para. 0036), wherein each peptide is 6-20 amino acids long (see para. 0036) 
contacting the sample-coated array platform with a labeled binding agent that binds to the sample (0114), and
measuring an intensity distribution of the label [i.e. measuring the label in the array, see for example para. 0008, figure 2, or measuring the reactivity pattern, see para. 0072].
However, Johnston is silent as to the array platform comprising a solid substrate having an area of about 0.5 cm2 to 2.5 cm2 to form a sample-coated array platform.
However, Johnston does disclose that “[w]e commonly space peptides 1-2 nm apart on average but observe the off-target binding with peptides spaced 3-4 nm apart.  If the peptides are spaced from about 1 to about 1.5 nm apart, then an increase in off-target binding is observed.  Tightly packed peptides appear to trap antibodies through avidity and rapid rebinding.  This concept has been shown to be extremely reproducible, and is illustrated in FIG. 11…While the sequences of the peptides are entirely random, their off-target captures of antibody are clearly not; rather, the patterns of sera binding to the array are remarkably coherent.  ” Paragraph 0072 (emphasis added).
Thus Johnston discloses spacing the peptides 1-2 nm apart. Therefore it appears that a density of 0.5 cm2 to 2.5 cm2 for a peptide array with 104 peptides falls within a workable range. It would have been obvious to arrive at the claimed invention by simply choosing from within workable range.
Applicant’s claim 1 also recites: “calculating a single Shannon IE score of the individual based on the intensity distribution”.
Johnston does not disclose this limitation.
However, Byers discloses the following.
“Provided herein is a method for quantifying the spatial distribution of cells or sub-cellular structures comprising (a) receiving image data comprising a plurality of biomarkers, N, wherein the data represents a spatial map of the biomarkers; (b) processing the data to obtain a set of coordinates, wherein each coordinate denotes the location of a cell or sub-cellular structure represented by a biomarker or combination of biomarkers; and (c) processing the set of coordinates into a two-dimensional symmetric (2.sup.N-1).times.(2.sup.N-1) or 2.sup.N.times.2.sup.N matrix (D).  Also provided is the use of this method for assigning subjects one or more clinical characteristics, the use of this method for forming and/or testing scientific hypotheses for one or more interventions, and apparatus comprising at least one processor configured to perform the method.” Abstract (emphasis added).
“It is desirable for both research and clinical reasons to monitor analyse and spatially characterise cellular and sub-cellular patterns.  Such patterns may, for example, be monitored, analysed and/or characterised using histological staining and immunohistochemistry.” Para. 0002.
 	“Immunohistochemistry (IHC) refers to the process of detecting antigens (e.g. proteins) in cells of a tissue sample by exploiting the principle of antibodies binding specifically to antigens in biological tissues.  Immunohistochemical staining is widely used in the diagnosis of abnormal cells such as those found in cancerous tumours, since specific molecular markers are characteristic of particular cellular events such as proliferation or cell death.  IHC is also widely used in basic research to understand the distribution and localisation of biomarkers and differentially expressed proteins in different parts of a biological tissue. Para. 0003.
 	“Visualising an antibody-antigen interaction can be accomplished in a number of ways.  Most commonly, an antibody is conjugated to an enzyme, such as peroxidase, that can catalyse a colour-producing reaction.  Alternatively, the antibody can be tagged to a fluorophore, such as fluorescein or rhodamine.” Para. 0004.
 	“It is particularly desirable to obtain information on the spatial patterning of the markers and cells or sub-cellular structures.  This patterning gives an indication of the type of cell-cell interaction occurring, and can provide useful information with regard to the diagnosis or prognosis of a subject.” Para. 0009. 
 “Preferably the scalar summary statistic is selected from: energy,…; Shannon entropy,…” Para. 0031 for the formulas, (emphasis added).
	FIG. 3 is a plot of Kaplan-Meier estimates for the probability of survival (%) against time (in months) for Shannon entropy estimated using leave-one-out cross validation as described in Example 1.” Para. 0052 (emphasis added). 
“As used herein, "multispectral microscopy" refers to an imaging technique in which a section is imaged multiple times; each time illuminated using a distinct and narrow range of wavelengths.  The result is a "cube" of optical density data, or equivalently a spectrum of optical densities at each pixel location.  This data can be processed to identify regions, groups of lls and/or individual cells or sub-cellular structures that are positive for particular markers.  By the term "positive for particular markers" is meant that a cell is represented by a biomarker or a combination of biomarkers.” Para. 0078 (emphasis added).
“The image data is processed by means for determining whether each cell or sub-cellular structure or group thereof is positive (1) or negative (0) for each marker or combination of markers, in order to obtain a coordinate for each cell or sub-cellular structure or group thereof.  The means for processing the data may be via thresholding of optical densities as is known in the art, or may preferably be by the use of commercially available software, such as Nuance.RTM.  or inForm.RTM..” Para. 0081 (emphasis added).
“The method of the present invention further includes a step of using the set of coordinates (x,y) to form a two-dimensional symmetric matrix (D).  This matrix is assigned the notation "D" and is also defined herein as the "hypothesized interaction distribution matrix" or "HID matrix". Para. 0108 (emphasis added).
“Entropy is a measure of the uncertainty in a random variable and Shannon entropy quantifies the expected uncertainty or unpredictability of the information contained in a message.  The base, b, of the logarithm determines the units in which Shannon entry is measured, as is known to the person skilled in the art...” Para. 0134 (emphasis added).
“Shannon entropy therefore estimates variability within a sample, and in the context of the present invention, may quantify the uniformity of a HID matrix.  This means that a HID matrix representing a random or `diffuse` distribution of cells or sub-cellular structures positive for a particular marker or combination of markers (more uniform distribution across the image) has a higher entropy value than an HID with a less random or more aggregated pattern (less uniform) since it would require more information, for example, for that matrix to be transmitted or stored.” Para. 0135.
 	“When the method of the present invention includes step (d) of generating one or more scalar summary statistics, this step preferably further comprises computing an average for each subject and each summary statistic and relating that average to one or more biologically or clinically useful characteristic.  Such characteristics are discussed in more detail below.  Since multiple images may be taken and/or multiple tissue samples imaged for each subject, the average for each summary statistic may be taken over each of the subject's matrices.  Preferably the average value is the median, but other measures of central tendency such as the mode or the mean may be used.” Para. 0137 (emphasis added).
	“Preferably an average may be related to one or more clinical characteristic by application of one or more thresholds to the average.  Preferably such a threshold may be determined via optimisation and/or statistical analysis, as will be described.  For example, one or more thresholds may be applied to the average scalar summary statistic in order to place a subject into one of two or more groups.  The thresholds may typically be chosen to place subjects into groups with maximal accuracy.  Preferably the threshold is chosen statistically.” Para. 0138 (emphasis added).
“The groups may relate to a subject's condition, e.g. whether or not a subject has a disease, whether or not a subject is pregnant, whether or not a subject will develop a tumor, and optionally this assignment of a condition to a subject may be then used to make a treatment decision, or equally the groups may characterize a clinical feature of a particular disease, e.g. survival time, progression-free survival or survival rate.  For example, a threshold may be chosen to best separate subjects with poor vs.  good survival.” Para. 0139 (emphasis added). 
“A tissue microarray comprising 40 FL samples was used in triplex immunohistochemistry for FOXP3, CD3 and CD69.  Multispectral imaging was used to determine the spatial locations of FOXP3 and CD69 positive T-cells which were used in HID analysis according to the method of the present invention to assess prognostic significance of cellular patterns quantified by Shannon entropy.” Paragraph 0270.
“Advantageously, the method of the present invention allows the identification of which pairs of cell types carry prognostic or predictive information.  This could also be achieved using appropriate statistical or machine learning methods.  For example, the L1 support vector machine is able to identify "noise variables" (here pairs of cell types that do not carry prognostic or predictive information), and the random forest provides similar information.  Knowing this information would provide guidance as to which biomarkers should be used for diagnosis, prognosis and/or prediction in specific diseases, particularly within the HID analysis framework.” Para. 0234 (emphasis added)
 It would have been obvious to one skilled in the art to assess prognostic significance of the Johnston assay patterns quantified by Shannon entropy, as taught by Byers, using the known formula, as shown by Byers, which is a single score. The skilled artisan would have been motivated to add this step since this additional information (prognostic significance) is consistent with the desirability taught by Johnston of using patterns of reactivity to diagnose disease early and comprehensively.  If these tests can be made widely accessible to the population, immunosignaturing could form the basis for a long-term health monitoring system with important implications at individual but also epidemiological levels. Johnston, paragraph 0068. 
Calculating the Shannon immune entropy [or the amount of disorder] for a peptide array would have been obvious for the following reasons. Based on the teachings of Johnston and Byers, one would have been motivated to utilize calculations of Shannon entropy [i.e., the same calculations as "Shannon Immune entropy"], as taught by Byers, as a means for determining the difference between normal and abnormal health conditions of an individual, generally taught by Johnston. 
For example, Johnston teaches in paragraph 0030: "The immune system is constantly monitoring for self and nonself proteins, and when encountered, the immune system can amplify the signal from a molecular target that is detected as abnormal by 10.sup.11 fold in a week. This suggests that the natural response of the immune system can provide an easily accessible readout of the presence of a molecule in the body of a subject, for example, a novel protein. By comparing the serum immunosignature of healthy and diseased individuals, peptides common to disease can be used in silico to predict potential frameshift or other novel proteins in the diseased cells. The development of peptide arrays of much higher diversity could facilitate this analysis. If made widely available, a general serological reassessment of all pathogens and chronic diseases for novel proteins can be entertained." (Emphasis added.) 
Johnston in paragraph 0031 teaches: "The Immunosignaturing microarray is based on complex mixtures of antibodies binding to arrays of peptides. It relies on many-to-many binding of antibodies to the peptides. Each peptide can bind multiple antibodies and each antibody can bind multiple peptides.' Johnston in paragraph 0032 teaches: "A measurement of an activity of an immune system can identify a presence of at least one antibody, an absence of at least one antibody, an upregulation of a plurality of antibodies, and/or a downregulation of a plurality of antibodies. All of those activities can comprise a humoral immune proxy for changes in health which can be measured, characterized, and deciphered with, for example, Immunosignaturing methods." (Emphasis added.) 
Johnston in paragraph 0033 teaches: "Immunosignaturing is an array-based technology that quantitate the dynamics of circulating antibodies in a subject. The dynamics of circulating antibodies includes both the presence and the absence of an antibody or a plurality of antibodies from the system of a subject. The method is based on the sensitivity of the antibody profile in an individual to the development of aberrant cells. Even a small number of initiating cancer or other diseased cells can initiate a B-cell response that can be amplified 10.sup.11 fold in a week." (Emphasis added.) 
Johnston in paragraph 0034 teaches: "In some embodiments, a method of deciphering an immunosignature comprises the steps of: (a) contacting a peptide array with sera from an individual suffering from a disorder of interest; (b) detecting binding of antibodies in the sera to peptides on the array to generate a disease immune profile; (c) comparing the disease immune profile to a normal control and identifying differentially bound peptides based on one or both of: (i) peptides that bound more antibody in the disease immune profile compared to normal control; and (ii) peptides that bound less antibody in the disease immune profile compared to normal control; wherein proteins corresponding to the differentially bound peptides are therapeutic targets for the disease of interest." 
Johnston in paragraph 0035 teaches: "By splaying the antibody repertoire out on an array of peptides (immunosignaturing) and comparing disease to normal control (including, but not limited to non-disease sera contacted with an identical array under the same experimental conditions), the reactive peptides in step (C)(i) and (C)(ii) can be identified to determine the proteins the antibodies are reacting to. For example, the peptides can be identified with informatics methods. In cases where the informatics cannot identify a putative match, such as in the case of discontinuous epitopes, the informative peptide can be used as an affinity reagent to purify reactive antibody. Purified antibody can then be used in standard immunological techniques to identify the target." (Emphasis added.) 
In short, paragraph 0033 of Johnston teaches the following. "The method is based on the sensitivity of the antibody profile in an individual to the development of aberrant cells. Even a small number of initiating cancer or other diseased cells can initiate a B-cell response that can be amplified 10.sup.11 fold in a week." (Emphasis added.) Thus Johnston teaches that cancerous or aberrant cells may produce a significant change in antibody profile [immunosignaturing.] Moreover, Johnston teaches in paragraph 0035 that informatics can be used to compare immunosignaturing of disease sample and normal control. 
While Johnston does not mention Shannon's entropy as the specific informatics that can be calculated to compare immunosignaturing of disease sample and normal control, the teachings of Byers shows that Shannon's entropy is a known informatics that can be used to compare disease sample and normal control for determining clinically meaningful characteristics such as diagnosis, prognosis or treatment of a disease including assessing the toxicity (safety) and/or efficacy of one or more treatments (Byers, para. 0236 and 0237). While Byers does refer to differences in specifically cells of diseased and normal samples,  one skilled in the art would have been motivated to use and would have had reasonable expectation of success in using Shannon's entropy to determine the differences between biomarkers of diseased and normal samples since Johnston, for example, teaches that diseased cells can initiate a B-cell response that can be amplified (para. 0033). 
It would have been obvious to one skilled in the art to assess prognostic significance of the Johnston assay patterns quantified by Shannon entropy, as taught by Byers, using the known formula, as shown by Byers, which is a single score. The skilled artisan would have been motivated to add this step since this additional information (prognostic significance) is consistent with the desirability taught by Johnston of using patterns of reactivity to diagnose disease early and comprehensively.  If these tests can be made widely accessible to the population, immunosignaturing could form the basis for a long-term health monitoring system with important implications at individual but also epidemiological levels. Johnston, paragraph 0068. 
In other words, Byer teaches that differences in a disease cell sample compared to a normal cell sample can be detected via calculation of Shannon entropy. Moreover, Johnston teaches that diseased cells initiate differences in biomarkers found in a circulating bodily sample. Thus one skilled in the art would have expected that this translates to a difference in Shannon entropy of the biomarkers in the bodily sample. Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.) Calculating Shannon's entropy is a known technique, and its use in biotechnology for distinguishing diseased from normal samples is known in the art, as is shown by Byers. Since performing such a calculation is a mere combination of familiar elements according to known methods, and yields predictable result (namely, detecting changes between disease and normal samples, as shown by Byers), it would have been obvious to one skilled in the art to provide such calculation and data as the informatics generally taught by Johnston. Thus Applicant's claim 1 would have been obvious to one skilled in the art.
While Byer discloses for example a cell sample “to assess prognostic significance of cellular patterns quantified by Shannon entropy” (paragraph 0270), Byers also discloses determining cells that are positive or negative for particular markers (paras. 0078, 0081, 0135), and that the processes disclosed allows for assigning clinical characteristics (abstract, paras. 0009, 0235). Thus the Shannon entropy calculation is determined with respect to detection of the markers of the cells. 
It would have been predictable by one skilled in the art that the markers include various known cell markers including those that bind to a peptide array, such as the Johnston peptide array. 
Moreover Byers teaches that determining a threshold to relate to a clinical characteristic can be determined via optimisation and/or statistical analysis (para. 0138), and thus one skilled in the art would have had reasonable expectation of success in determining the markers based on a peptide array. Moreover, the skilled artisan would have had reasonable expectation of success since the step of quantifying by Shannon entropy disclosed by Byers is use of a calculation already known in the art to calculate entropy. 
Furthermore, Walt shows that it would have been obvious to one skilled in the art that the Byers’ method of calculating Shannon entropy to relate to a clinical characteristic can be applied to a peptide array since Walt shows that if targets are from cells, the cells can be lysed before being added to an array, or alternatively the cells can be captured on an array and then lysed for assaying (see paras. 0059, 0066, 0069, 0071, and 0146). In other words, Walt shows that where targets are from cells, the method of capturing cells for analysis (such as shown by Byers) is an alternative to the method of lysing cells and then applying the lysate to an array (such as the Johnston peptide array) for analysis of targets. Thus it would have been obvious to one skilled in the art that the Byers method of calculating Shannon entropy with respect to markers from cells in a cell-based assay can be applied to the Johnston peptide array to detect the markers. [Alternatively, it would have been obvious to one skilled in the art that the Byers method of utilizing Shannon entropy as it relates to cell markers in a cell-based method can be modified by utilizing a peptide array (such as the Johnston array) to detect the cell markers.] 
Walt also shows that one skilled in the art would have had reasonable expectation of success since Walt shows that various different assay formats and detection techniques can be used to detect the targets including use of an array of vessels to capture the targets (para. 0027), including a planar support or microwells functionalized to capture the targets (paras. 0029 and 0030).
Examiner also notes that step (d) is a calculating step that does not by itself add patentable weight. Step (a) through (c) are known in the prior art, as taught by Johnston. Adding a calculating step, particularly one already known in the art, does not add patentable weight.
As to claim 4, the label is fluorescent label (para. 0094), or measuring the reactivity pattern (see paras. 0072, 0073, 0077), and calculating the Shannon entropy is taught by Byer as discussed above. 
As to claim 5, see paragraph 0111.
As to claim 6, see paragraph 0114.
As to claim 8, see paragraph 0112.
As to claim 28, claim 1 has been discussed above. Additionally, calculating the Shannon entropy at a second time point is taught Byer, as shown below.
Byer teaches in paragraph 0052:
“FIG. 3 is a plot of Kaplan-Meier estimates for the probability of survival (%) against time (in months) for Shannon entropy estimated using leave-one-out cross validation as described in Example 1.”
Moreover Byer teaches in paragraph 0235 the following:
“The method of the present invention has two main uses.  Firstly as a research tool, quantifying spatial distributions of cells or sub-cellular structures for particular biological scenarios, and secondly as a clinical tool, relating spatial biomarker data to clinically meaningful characteristics.  These two uses are interconnected since once a spatial distribution has been analysed in a research context, it may be used clinically to stratify subjects and direct treatment according to disease diagnosis/outcome/prognosis as appropriate.”
Thus Byer teaches analysis of survival probability at 2 points in time (para. 0052). Moreover Byer teaches that analysis can be used for research or as a clinical tool relating to clinically meaningful characteristics, that may be used to direct treatment according to disease diagnosis/outcome/prognosis as appropriate (para. 0235). Calculating the difference between the first entropy score and the second entropy score would have been obvious to one skilled in the art since it is predictable that such difference can provide clinically meaningful characteristics that may be used to direct treatment according to disease diagnosis/outcome/prognosis as appropriate.
As to claim 29, the number of peptides of random sequences on the array platform being 108 falls within a workable range, and thus its use requires ordinary skills in the art given the teachings of the art as discussed above with respect to all the other limitations.


Response to Arguments
With respect to the rejection under 35 USC 112(b) regarding Shannon’s Entropy, this rejection has been withdrawn.
In response to Examiner’s request for clarification, Applicant has explained in the After-Final submissions on 7/18/22 that Shannon’s Entropy is basically defined by the same evaluation as used to define thermodynamic entropy in physics. It can be evaluated to the amount of uncertainty in the variation of any variable, or the disorder of the system. Shannon’s Information entropy was originally applied to sending messages. Applicant further explains that information entropy has been applied to many biological systems. Normal tissue is fairly homogeneous and therefore has low information entropy compared to sections of tumor tissue. Applicant further states that Shannon’s Immune Entropy is a subset of Information Entropy applied to information about the immune system. This has been applied, for example, to the diversity in DNA sequences of antibody genes. Applicant explains that the present application specifically refers to Immune Entropy applied to antibody fluorescence on the arrays described. Examiner finds that the rejection under 35 USC 112(b) can be withdrawn in view of Applicant's clarifications. Based on Applicant's clarifications, Examiner notes that Shannon Immune entropy, as recited in Applicant's claims, is interpreted by Examiner as being calculated as described in Applicant’s specification on page 22, lines 26-28, which is also referred to as Shannon information entropy, which is the same as Shannons entropy.
Applicant makes the following arguments in the submissions on 9/16/22, which Examiner does not find to be persuasive for the reasons set forth below. 
Applicant states that Examiner acknowledges that Johnston does not disclose the limitation of calculating the Shannon Information Entropy (IE) score, but then cited Byers for disclosing Shannon entropy. Examiner had stated that it would have been obvious to one skilled in the art to assess prognostic significance of the Johnston assay patterns quantified by Shannon entropy, as taught by Byers. 
Applicant argues that one skilled in the art would not be motivated to combine because Johnston and Byers related to fundamentally different array technologies, processes, and data input. Johnston relates to cell-free, peptide array technology, while Byers relates to cell-structure-dependent array technology. Byers teaches a method for quantifying the spatial distribution of cells or sub-cellular structures such as nucleus, cytoplasm, and other cellular organelles (para. 0056 and 0059). Coordinates are obtained to denote the location of cell or sub-cellular structure that is represented by a biomarker (para. 0078). The biomarkers are cell membrane protein expressed on cell surface or known transcription factor that might be located in nucleus and/or cytoplasm. Byers teaches that through imaging techniques, image data represents a spatial map of biomarkers (para. 0073). Byers teaches use of the method in relating spatial biomarker data to clinically meaningful characteristics, such as assessing whether the spatial arrangement of cell or subcellular types differs between two or more disease subtypes (para. 0237). Applicant argues that prior to quantifying cell structural patterns by Shannon entropy, Byers does not contact a physiological sample with an array platform to form a sample-coated array platform as instantly claimed. Byers instead teaches an array that is made of a sample (e.g., tissue array), which is contacted with a biomarker antibody. Applicant argues that Byers does not teach or suggest that Shannon entropy could be used outside the context of cell-structure-dependent array technology/process/data input, such as a cell-free, synthetic peptide array technology.
Applicant further argues that there would not have been a reasonable expectation of success. Johnston is silent on Shannon entropy while Byers only teaches quantification of CELL STRUCTURAL PATTERN via Shannon entropy and relating to clinically meaningful characteristics depends on such spatial biomarker data Byer's, para. 0235). Moreover, Applicant argues that Johnston relates to a method of discovering and identifying protein targets (abstract, Summary and Claims 1, 1, 31, 47). Johnston involves comparing immunosignatures between individuals that do nor do not have a particular disease and then using the differentially bound peptides that are unique to the disease state to find a target protein, e.g, via informatic method such as BLAST alignment of the differentially bound peptide sequence against a proteome database to find relevant protein targets (paras. 0045, 0047). Applicant argues that although Johnston briefly mentioned immunosignature for early diagnosis or health monitoring, such use depends on specific, identified target protein, because Johnston teaches for example, at paragraph 0048 "A characteristic feature of the methods of the invention is that unique targets for early disease can be identified. Since the immune system can react very early to even a small number of aberrant. 
Applicant further argues that even assuming, arguendo, that Johnston teaches that the rich immune profile information of certain complex reactivity patterns on a high-throughput peptide array could be useful for early diagnosis or health monitoring, however, for such a nontrivial process Johnston specifically teaches data interpretation method such as comparing immune profiles to analyte differential binding and/or bioinformatic based approach for target identification, there is no specific teaching or suggestion that for such a nontrivial process that one should reduce the rich, comprehensive immune profile (complex reactivity pattern) information into a Shannon entropy value. Applicant skilled in the art would not expect that transforming such rich, comprehensive information into a single numeric value of Shannon entropy could be useful for early diagnosis or health monitoring. Applicant further argues that Johnston does not teach or suggest that absent specific target identification, determining a single Shannon entropy value as instantly claimed could be useful for simultaneous detection of a wide spectra of diseases and conditions. 
Examiner finds that Applicant's arguments are not persuasive for the following reasons (which is incorporated in the amended grounds for rejection and is basically copied and pasted here for convenience). 
Examiner first notes that none of Applicant's claims recite determining a single Shannon entropy value for simultaneous detection of a wide spectra of diseases and conditions, which Examiner notes would present enablement issues (for example detection of specifically what wide spectra of diseases or conditions are enablement and disclosed by Applicant’s specification). 
The claims instead recite a method of measuring the diversity in a population of antibodies in a sample obtained from an individual, and includes a step of calculating a single Shannon immune entropy score of an individual based on the intensity distribution. 
With respect to a peptide array, this is taught by the primary reference, Johnston. While Johnston does not teach calculating the Shannon immune entropy score based on the intensity distribution, this limitation however does not make Applicant's invention patentable for two main reasons. 
First, calculating the Shannon immune entropy [or the amount of disorder] for a peptide array would have been obvious for the following reasons. Based on the teachings of Johnston and Byers, one would have been motivated to utilize calculations of Shannon entropy [i.e., the same calculations as "Shannon Immune entropy"], as taught by Byers, as a means for determining the difference between normal and abnormal health conditions of an individual, generally taught by Johnston. For example, Johnston teaches in paragraph 0030: "The immune system is constantly monitoring for self and nonself proteins, and when encountered, the immune system can amplify the signal from a molecular target that is detected as abnormal by 10.sup.11 fold in a week. This suggests that the natural response of the immune system can provide an easily accessible readout of the presence of a molecule in the body of a subject, for example, a novel protein. By comparing the serum immunosignature of healthy and diseased individuals, peptides common to disease can be used in silico to predict potential frameshift or other novel proteins in the diseased cells. The development of peptide arrays of much higher diversity could facilitate this analysis. If made widely available, a general serological reassessment of all pathogens and chronic diseases for novel proteins can be entertained." (Emphasis added.) Johnston in paragraph 0031 teaches: "The Immunosignaturing microarray is based on complex mixtures of antibodies binding to arrays of peptides. It relies on many-to-many binding of antibodies to the peptides. Each peptide can bind multiple antibodies and each antibody can bind multiple peptides.' Johnston in paragraph 0032 teaches: "A measurement of an activity of an immune system can identify a presence of at least one antibody, an absence of at least one antibody, an upregulation of a plurality of antibodies, and/or a downregulation of a plurality of antibodies. All of those activities can comprise a humoral immune proxy for CHANGES IN HEALTH which can be measured, characterized, and deciphered with, for example, Immunosignaturing methods." (Emphasis added.) 
Johnston in paragraph 0033 teaches: "Immunosignaturing is an array-based technology that quantitate the dynamics of circulating antibodies in a subject. The dynamics of circulating antibodies includes both the presence and the absence of an antibody or a plurality of antibodies from the system of a subject. The method is based on the sensitivity of the antibody profile in an individual to the development of aberrant cells. Even a small number of initiating cancer or other diseased cells can initiate a B-cell response that can be amplified 10.sup.11 fold in a week." (Emphasis added.) 
Johnston in paragraph 0034 teaches: "In some embodiments, a method of deciphering an immunosignature comprises the steps of: (a) contacting a peptide array with sera from an individual suffering from a disorder of interest; (b) detecting binding of antibodies in the sera to peptides on the array to generate a disease immune profile; (c) comparing the disease immune profile to a normal control and identifying differentially bound peptides based on one or both of: (i) peptides that bound more antibody in the disease immune profile compared to normal control; and (ii) peptides that bound less antibody in the disease immune profile compared to normal control; wherein proteins corresponding to the differentially bound peptides are therapeutic targets for the disease of interest." 
Johnston in paragraph 0035 teaches: "By splaying the antibody repertoire out on an array of peptides (immunosignaturing) and comparing disease to normal control (including, but not limited to non-disease sera contacted with an identical array under the same experimental conditions), the reactive peptides in step (C)(i) and (C)(ii) can be identified to determine the proteins the antibodies are reacting to. For example, the peptides can be identified with informatics methods. In cases where the informatics cannot identify a putative match, such as in the case of discontinuous epitopes, the informative peptide can be used as an affinity reagent to purify reactive antibody. Purified antibody can then be used in standard immunological techniques to identify the target." (Emphasis added.) 
In short, paragraph 0033 of Johnston teaches the following. "The method is based on the sensitivity of the antibody profile in an individual to the development of aberrant cells. Even a small number of initiating cancer or other diseased cells can initiate a B-cell response that can be amplified 10.sup.11 fold in a week." (Emphasis added.) Thus Johnston teaches that cancerous or aberrant cells may produce a significant change in antibody profile [immunosignaturing.] Moreover, Johnston teaches in paragraph 0035 that informatics can be used to compare immunosignaturing of disease sample and normal control. 
While Johnston does not mention Shannon's entropy as the specific informatics that can be calculated to compare immunosignaturing of disease sample and normal control, the teachings of Byers shows that Shannon's entropy is a known informatics that can be used to compare disease sample and normal control for determining clinically meaningful characteristics such as diagnosis, prognosis or treatment of a disease including assessing the toxicity (safety) and/or efficacy of one or more treatments (Byers, para. 0236 and 0237). While Byers does refer to differences in specifically cells of diseased and normal samples,  one skilled in the art would have been motivated to use and would have had reasonable expectation of success in using Shannon's entropy to determine the differences between biomarkers of diseased and normal samples since Johnston, for example, teaches that diseased cells can initiate a B-cell response that can be amplified (para. 0033). 
It would have been obvious to one skilled in the art to assess prognostic significance of the Johnston assay patterns quantified by Shannon entropy, as taught by Byers, using the known formula, as shown by Byers, which is a single score. The skilled artisan would have been motivated to add this step since this additional information (prognostic significance) is consistent with the desirability taught by Johnston of using patterns of reactivity to diagnose disease early and comprehensively.  If these tests can be made widely accessible to the population, immunosignaturing could form the basis for a long-term health monitoring system with important implications at individual but also epidemiological levels. Johnston, paragraph 0068. 
In other words, Byer teaches that differences in a disease cell sample compared to a normal cell sample can be detected via calculation of Shannon entropy. Moreover, Johnston teaches that diseased cells initiate differences in biomarkers found in a circulating bodily sample. Thus one skilled in the art would have expected that this translates to a difference in Shannon entropy of the biomarkers in the bodily sample. Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.) Calculating Shannon's entropy is a known technique, and its use in biotechnology for distinguishing diseased from normal samples is known in the art, as is shown by Byers. Since performing such a calculation is a mere combination of familiar elements according to known methods, and yields predictable result (namely, detecting changes between disease and normal samples, as shown by Byers), it would have been obvious to one skilled in the art to provide such calculation and data as the informatics generally taught by Johnston. Thus Applicant's claim 1 would have been obvious to one skilled in the art.
Additionally, while Byers does refer to differences in specifically cells of diseased and normal samples,  one skilled in the art would have been motivated to use and would have had reasonable expectation of success in using Shannon's entropy to determine the differences between biomarkers of diseased and normal samples since Byers also discloses determining cells that are positive or negative for particular markers (paras. 0078, 0081, 0135), and that the processes disclosed allows for assigning clinical characteristics (abstract, paras. 0009, 0235). Thus the Shannon entropy calculation is determined with respect to detection of the markers of the cells. 
It would have been predictable by one skilled in the art that the markers include various known cell markers including those that bind to a peptide array, such as the Johnston peptide array. 
Moreover Byers teaches that determining a threshold to relate to a clinical characteristic can be determined via optimisation and/or statistical analysis (para. 0138), and thus one skilled in the art would have had reasonable expectation of success in determining the markers based on a peptide array. Moreover, the skilled artisan would have had reasonable expectation of success since the step of quantifying by Shannon entropy disclosed by Byers is use of a calculation already known in the art to calculate entropy. 
Furthermore, Walt, a newly cited reference to further address the issue raised by Applicant, shows that it would have been obvious to one skilled in the art that the Byers’ method of calculating Shannon entropy to relate to a clinical characteristic can be applied to a peptide array since Walt shows that if targets are from cells, the cells can be lysed before being added to an array, or alternatively the cells can be captured on an array and then lysed for assaying (see paras. 0059, 0066, 0069, 0071, and 0146). In other words, Walt shows that where targets are from cells, the method of capturing cells for analysis (such as shown by Byers) is an alternative to the method of lysing cells and then applying the lysate to an array (such as the Johnston peptide array) for analysis of targets. Thus it would have been obvious to one skilled in the art that the Byers method of calculating Shannon entropy with respect to markers from cells in a cell-based assay can be applied to the Johnston peptide array to detect the markers. [Alternatively, it would have been obvious to one skilled in the art that the Byers method of utilizing Shannon entropy as it relates to cell markers in a cell-based method can be modified by utilizing a peptide array (such as the Johnston array) to detect the cell markers.] 
Walt also shows that one skilled in the art would have had reasonable expectation of success since Walt shows that various different assay formats and detection techniques can be used to detect the targets including use of an array of vessels to capture the targets (para. 0027), including a planar support or microwells functionalized to capture the targets (paras. 0029 and 0030).
Examiner also notes that step (d) is a calculating step that does not by itself add patentable weight. Step (a) through (c) are known in the prior art, as taught by Johnston. Adding a calculating step, particularly one already known in the art, does not add patentable weight.

With respect to 35 USC 101, which Examiner mentioned in the Advisory action, Applicant argues that the claims are not directed to a law of nature, or a natural phenomenon.
Regarding Step 2A Prong 1 in the two-step process for determining patent eligibility, Applicant asserts that Examiner has not identified why Shannon’s entropy is considered a law of nature. Applicant asserts that Shannon’s entropy is not a natural law, but is rather a way to measure the amount of variability within a data set. 
Applicant states that Examiner has not identified the alleged natural phenomenon recited nor explained why it is considered a natural phenomenon. Applicant states that the courts have found the following concepts to be directed to a natural phenomenon or law of nature: isolated DNA, cloned farm animal, a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, a correlation that is the consequences of how a certain compound is metabolized in the body, a [correlation] between the presence of a compound and a disease risk…
Applicant asserts that amended claim 1 does not recite any natural phenomenon, but rather recites a method of measuring the diversity in a population of antibodies in a sample obtained from an individual.
Examiner does not find these arguments persuasive since the calculation for Shannon’s entropy is a mathematical calculation, and its correlation to diversity [i.e., it being a measure of diversity] in a population of antibodies in a sample obtained from an individual is a natural phenomenon [i.e., a natural correlation].
With respect to Step 2A, Prong Two of the two-step test for determining patent eligibility, Applicant asserts that the method of claim 1 is integrated into a practical application of measuring the diversity in a population of antibodies in a sample obtained from an individual.
With respect to Step 2B, the question to ask is whether the claims provide an inventive concept. Applicant asserts that under this step, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. Applicant cites a memorandum of April 19, 2018 to examiners which states that an element represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry”.  Applicant asserts that the mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional. Furthermore, “merely finding the additional element in a single patent or published application would not be sufficient to demonstrate that the additional element is well-understood, routine, and conventional. Applicant argues that Examiner fails to establish that any of the recited features of the claims are well-understood, routine, or conventional based on this standard, at least because Examiner has not established that the recited features were widely prevalent or in common use in the industry.
These arguments are not persuasive since all the steps (a) through (c) of Applicant’s claims are well-understood, routine, or conventional in the assay art, as shown by Johnston and Walt (which disclose assays performed on an array of molecules, such as proteins/peptides.) In other words, steps (a) through (c) are widely known and used in the art, as shown by Johnston and Walt, and do not amount to significantly more than the judicial exception.
Thus for the reasons above, Applicant’s claims are not patent eligible.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ann Montgomery/Primary Examiner, Art Unit 1641